Case: 1:19-cv-00849 Document #: 10 Filed: 02/14/19 Page 1 of 1 PagelD #:32
Carrie Chrostek <ccbloom74@comcast.net> 1/28/2019 8:06 PM

Fwd: Incident at Ice Arena ~

To Mike Chrostek <ebay41@comcast.net>

 

--------—- Original Message -------- —

From: Clark Shimoda <eshimoda13@gmail.com>
To: cchloom74@comcast.net

Date: January 28, 2019 at 7:46 PM

Subject: Fwd: Incident at Ice Arena

sonsenne -- Forwarded message ---------

From: Clark Shimoda < cshimodai3@gmail.com>

Date: Tue, Dec 18, 2018, 11:27 AM

Subject: Incident at Ice Arena

To: Verrilli, Emily < emily.verrilli@chicagoparkdistrict.com>

Good morning.

Yesterday, Monday December 17th at 6:45pm, the athletes were playing a game of capture the flag except with
hockey sticks. During this game you need to tag the person once they come onto the side of the ice that your
team belongs to. When Ben tagged a player with both arms on his shoulders, because he caught up to him, he
started to skate away to go capture another hockey stick for his team. As he started to skate away the player
took the hockey stick that he captured and baseball swung the stick into the back of Ben's head as hard as he
could. Once | saw this happen | grabbed Ben's arms so that he could not retaliate and i could lead him away to
calm him down. While | was grabbing his arms the player punched Ben in the face two times. | then skated in
between Ben and the player and pushed Ben to the side of the ice because he was angry and wanted
retaliation. When we were at the boards he tried to push me to get to the player but after half a minute he
seemed to calm down so | let him go back into the game. He then started looking for the player that attacked
him and started to skate towards him. | caught up to him before he could reach the player and bear hugged him
onto the ice. Once he was on the ice | told him "we are getting off the ice" and | had to say it multiple times

: before he got off the ice were his mom was ready to receive him and sit down with us.

 

! As the Inclusion Aide for Ben | do not believe he was at fault at all for this. He was attacked during a friendly

‘game between teammates and did not retaliate at all. He was angry when this happened and | helped calm him

down. The only physical contact was him attempting to push me away while he was still angry, so that he could

| reach the player who attacked him. The reason that | am on the ice is to help with these sort of situations but
there was not anyone to stop the player who attacked Ben. For some reason the player got mad and attacked
Ben but | do not see any reason for Ben to receive disciplinary action for becoming angry for being hit with a
stick in the back of the head and punched in the face twice. Anyone else would become angry if this happened
to them.

Clark Shimoda
